Herlihy, P. J. (dissenting).
As noted by the majority herein, the employee’s duties ordinarily required him to deposit the receipts from the parking lot in a bank located across the street from the parking lot premises. The appellant contends that because the employee was not in the course of his employment at the time of the assault, entitlement to compensation is negated and the majority has adopted this position. However, this court recently determined in Matter of Notowitz v Rose Towel & Linen Supply Co. (36 AD2d 543, affd 29 NY2d 502) that where the record established that the inception of the assault was at the point of leaving an employer’s premises, the fact that the actual assault occurred at some distance from the premises would not require the denial of benefits as a matter of law. In Notowitz there was no proof which would establish that the assault was in any way connected with the employment other than the fact that the hazard arose in such a manner that the employee did not have a safe egress from the employment. In the present case, the record contains substantial evidence to support the finding of the board that the assault was connected with the employment in that the assailant was after the receipts which the employee would normally have in his possession when he left the employment premises. The causal connection between the assault and the employment is well established whereas in Notowitz there was no substantial evidence of any causal connection between the assault and the employment. Upon the present record, the board could find from the evidence that the assault had its inception at the employment premises and under such circumstances the fact that it occurred at some distance from such premises does not negate eligibility for *680benefits as a matter of law. (See Matter of Notowitz v Rose Towel & Linen Supply Co., supra; Matter of Field v Charmette Knitted Fabric Co., 245 NY 139.) The decision should be affirmed.